Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 1 of 50




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                    CASE NO. 18-25474-CIV-RUIZ

   MUSIC SPECIALIST, INC., a Florida Corporation,
   and SHERMAN NEALY, an individual,

            Plaintiffs,
   v.

   ATLANTIC RECORDING CORPORATION, et al.,

         Defendants.
   _________________________________________/

                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

            Defendants Atlantic Recording Corporation (“Atlantic”), Warner Chappell Music, Inc.

   (“WCM”) and Artist Publishing Group, LLC (“APG”) (collectively, “Defendants”), by and

   through undersigned counsel, and pursuant to Rule 56, Fed. R. Civ. P., hereby move for

   summary judgment as to all claims asserted by Plaintiffs Sherman Nealy (“Nealy”) and Music

   Specialist, Inc. (“MSI”) (collectively, “Plaintiffs”), and in support thereof state as follows:

                                    PRELIMINARY STATEMENT

            This case represents the latest installment in a decades-long legal battle among various

   parties claiming overlapping rights in musical compositions and sound recordings authored by

   1980s recording artist Tony Butler (“Butler”). After five prior litigations in which numerous

   parties disputed ownership rights of Butler’s musical works, Plaintiffs filed this lawsuit, alleging

   that they, in fact, are the true copyright owners of Butler’s musical works and that Defendants

   are infringing Plaintiffs’ copyrights even though Defendants have licenses for the use of Butler’s

   works from Butler himself.




   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 2 of 50




            Plaintiffs have never provided proof supporting their claim of ownership of the music at

   issue and have never produced any writings showing that Butler assigned his rights to them,

   which is required under the Copyright Act’s statute of frauds. Nor do Plaintiffs have any

   plausible explanation for why they waited so many years to assert these rights against the

   Defendants – long past the Copyright Act’s three-year statute of limitations. After Defendants

   were forced to file multiple motions to dismiss, which resulted in Plaintiffs’ multiple

   amendments to their complaint, and after a period of discovery during which Plaintiffs

   effectively admitted they have no claims, this case is ripe to be summarily dismissed.

            Defendants move for summary judgment on three independent grounds, each of which

   independently justifies dismissal of this case. In order to prove a copyright violation, Plaintiffs

   must first prove that they own the copyrights in question. Basic principles of copyright law

   provide that copyright ownership vests initially with the author of a work, in this case Butler, and

   remains with that author unless he has assigned the copyright to another party in a signed

   writing. See 17 U.S.C. §§ 201(a) and 204(a). Plaintiffs readily admit that they have no such

   writing and will be unable to produce one. Their entire case collapses on that basis alone.

            Plaintiffs nevertheless try to excuse the absence of a writing by relying on the statutory

   presumption of validity attaching to their copyright registration certificates, in which they

   identified Butler as the author but indicated that he assigned the works to them. However, as the

   Eleventh Circuit has held, that presumption is easily rebutted when the defendant adduces “some

   evidence” casting doubt on the facts stated in the registration certificate. Here, there is an

   abundance of evidence casting doubt on the accuracy of Plaintiffs’ registration certificates.

   Among other things, Plaintiffs are not even the copyright claimants on certain of the registrations

   at issue, there are competing registrations in the names of third parties, and there have been

                                                     2

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 3 of 50




   multiple lawsuits and settlement agreements in which other parties have claimed rights to the

   same musical works that Plaintiffs claim to own in this case. Even more damning, Plaintiffs’

   own testimony and sworn interrogatory responses flatly contradict what the registration

   certificates say, including with regard to who authored which works, whether other writers were

   involved, and whether any assignment agreements were ever prepared or executed by Butler.

   Amidst the contradictions and shifting stories, Plaintiffs have been unable to present any

   plausible theory of ownership, and thus cannot survive summary judgment.

            As a second ground for dismissal, Plaintiffs have sworn in interrogatory responses and

   confirmed in sworn testimony that Butler remains a co-owner, along with Plaintiffs, of the

   copyrights in question. Since co-owners of copyrights are treated as tenants-in-common, with

   each having an independent right to use or license the copyrights they jointly own, any licensee

   who obtains a license from one co-owner is immune from suit by another co-owner. In this case,

   there is no dispute that all three Defendants obtained licenses from Butler to use the musical

   compositions in question. While Plaintiffs call those licenses “unlawful,” Butler had every right

   to grant them as a matter of law. These undisputed facts, based on Plaintiffs’ own admissions,

   provide a second independent ground for dismissal.

            Apart from these substantive deficiencies, Plaintiffs’ claims are also clearly barred by the

   Copyright Act’s three-year statute of limitations. The Eleventh Circuit has recently held that

   when a copyright infringement case hinges entirely on whether the plaintiff owns the works in

   question, the claim is characterized as an “ownership dispute” and is extinguished altogether if

   the plaintiff knew or should have known that his or her copyrights were being exploited more

   than three years prior to filing suit. Here, Plaintiffs undisputedly had both actual and

   constructive notice of their claims for far longer than three years prior to filing suit. They were

                                                     3

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 4 of 50




   aware of the prior litigations, had meetings asserting their rights to Butler’s songs starting in

   2008, received royalty statements showing that Defendant WCM was administering their

   purported copyrights, and sat idly by while Defendants’ alleged infringements became “smash

   hits” more than a decade ago. Plaintiffs have no justification to excuse their delay. Moreover,

   even if Plaintiffs could justify such delay, they would in any case be limited to relief dating back

   three years from the date this lawsuit was filed.

            A copyright plaintiff is expected to come to court prepared with some evidentiary basis

   for how it claims to own works that were created by others and some proof that it has raised its

   claims in a timely fashion. Plaintiffs in this case have defaulted entirely on these threshold

   obligations. They have no objectively reasonable basis for suit, and their case should be

   dismissed on summary judgment.

                                         SUMMARY OF FACTS

            For a full recitation of the facts relevant to this motion, Defendants respectfully refer the

   Court to Defendants’ Statement of Material Facts (“SMF”), accompanied hereto. Additionally,

   facts specifically relevant to the legal arguments below are included in those sections. For the

   Court’s convenience, a short summary of the facts underlying this dispute follows.

            1.     Plaintiff MSI is a Florida corporation that, at one time, was engaged in the music

   business. MSI Corporate Records, Composite Exh. A; Nealy Depo., Exh. B, at p. 60. Plaintiff

   Nealy claims to be the principal of MSI and has also sued in his individual capacity. MSI

   Corporate Records, Composite Exh. A; Third Amended Complaint (“TAC”), at ¶¶ 9, 17.

            2.     MSI was incorporated as a Florida corporation in 1983. Nealy Dep. at 32. At that

   time and for approximately seven months thereafter, its corporate records filed with the Florida



                                                       4

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 5 of 50




   Secretary of State identified Butler as the President of MSI and Nealy as its Vice President. MSI

   Corporate Records, Composite Exh. A.

            3.     Thereafter, on April 16, 1984, MSI’s Articles of Incorporation were amended to

   switch those two positions, such that Nealy became President and Butler became Vice President.

   MSI Corporate Records, Composite Exh. A; Nealy Depo., Exh. B, at p. 51; Black Depo., Exh. C,

   at p. 112. Nealy claims that he appointed Butler as Vice President because he needed another

   officer of the company and Butler was the only person he felt he could trust. Nealy Depo., Exh.

   B, at pp. 53, 222; Black Depo., Exh. C, at p. 118. Butler was a disc jockey and was more

   knowledgeable than Nealy about the music business. Nealy Depo., Exh. B, at p. 221; Black

   Depo., Exh. C, at p. 118.

            4.     The formation of MSI was Nealy’s first attempt to enter the music business.

   Nealy Depo., Exh. B, at p. 213. He formed MSI because he wanted to attract artists for a record

   company and to bring in the various talent needed to make recordings. Nealy Depo., Exh. B, at

   pp. 217-219.

            5.     While Nealy was the “money man,” funding the operations of MSI (Nealy Depo.,

   Exh. B, at p. 152), Butler was more actively involved in the day-to-day business of MSI. Black

   Depo., Exh. C, at p. 178; Nealy Depo., Exh. B, at p. 157.

            6.     For those few years MSI was actively engaged in the music business, it had

   between five and seven individuals on its payroll, including Butler. Nealy Depo., Exh. B, at pp.

   56-57. Butler was employed by MSI as “an engineer, operating a mixing board” to produce

   sound recordings. Nealy Depo., Exh. B, at pp. 58, 199-200. Butler was not paid by MSI to be a

   songwriter. Nealy Depo., Exh. B, at p. 193.



                                                   5

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 6 of 50




            7.     The recording artists who performed on sound recordings released by MSI

   included Debbie Deb, Trinere and Freestyle Express. Nealy Depo., Exh. B, at p. 61. MSI

   recorded and released one album and numerous singles on vinyl and cassette during the

   approximately three years it was in operation, from 1983 to 1986 (the “MSI catalog”). Nealy

   Depo., Exh. B, at pp. 60, 86-89. The musical compositions at issue in this case are a subset of

   the MSI catalog. Nealy Depo., Exh. B, at pp. 86-87.

            8.     MSI’s sole means of distributing its music was through independent distributors,

   including mom-and-pop record stores. Nealy Depo., Exh. B, at pp. 92-93. Nealy never

   authorized third-party distributors to help distribute or sell MSI’s music; all distribution was

   performed “in house” by selling physical product directly to record stores. Nealy Depo., Exh. B,

   at pp. 65, 92-93.

            9.     Although neither Nealy nor MSI can produce any business or accounting records

   of MSI, Nealy believes that MSI “probably lost money when it was in business.” Nealy Depo.,

   Exh. B, at p. 66.

            10.    MSI was involuntarily dissolved as a Florida corporation on November 14, 1986

   and remained a defunct entity until it was reinstated in 2017. MSI Corporate Records,

   Composite Exhibit A.

            11.    In or around March 1989, any business operations of MSI came abruptly to an

   end when Nealy was incarcerated for distributing cocaine (the “first incarceration”). Black

   Depo., Exh. C, at p. 112.

            12.    During the period of Nealy’s first incarceration, no one was authorized by Nealy

   to distribute or license any of the MSI catalog. Nealy Depo., Exh. B, at pp. 67-68, 94-95. MSI



                                                     6

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 7 of 50




   had no contracts with third parties to publish or distribute the MSI catalog. Nealy Depo., Exh. B,

   at p. 94.

            13.    During the period of his first incarceration, Nealy made no effort to stay involved

   in the music business and made no effort to communicate with his former colleagues from MSI

   or anyone in the music business. Nealy Depo., Exh. B, at pp. 67-68, 216-127.

            14.    Nealy remained incarcerated from approximately March 1989 to March 2008.

   Nealy Depo., Exh. B, at pp. 26-27; Incarceration Records, Composite Exh. D.

            15.    Upon his release from prison in March 2008, Nealy learned that a third party,

   Robert “Bo” Crane (“Crane”) was distributing the MSI catalog which MSI claims to own. Nealy

   Depo., Exh. B, at p. 68.

            16.    During 1989-1992, two companies owned by Butler – Captain Productions, Inc.

   and C-Tan Music – allegedly transferred rights to musical works in the MSI catalog, including

   many of the works at issue in this case, to Robert Crane’s companies, Pandisc Music Corporation

   (“Pandisc”) and Whooping Crane Music, Inc. (“Whooping Crane”). See 2009 Complaint, Exh.

   E.

            17.    Nealy arranged a meeting to discuss Crane’s allegedly unauthorized use of the

   MSI catalog. Although Nealy confronted Crane about this unauthorized use, Nealy took no

   action to stop the use for nine years. Nealy Depo., Exh. B, at pp. 77-79.

            18.    In fact, during the four years following his first incarceration, from approximately

   2008-2012, Nealy completely failed to investigate the allegedly unauthorized use of MSI’s

   catalog or demand that it be stopped. Nealy Depo., Exh. B, at pp. 82-83. During this four-year

   period, Nealy allowed the MSI catalog to be exploited without his permission. Nealy Depo.,

   Exh. B, at pp. 80-81.

                                                    7

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 8 of 50




             19.   From approximately 2008 to 2012, Nealy never resumed participating in the

   music business. Nealy Depo., Exh. B, at p. 217. As he explained, “I didn’t want to return to the

   music industry.” Nealy Depo., Exh. B, at p. 215.

             20.   Atlantic is a record company that produces, markets and distributes sound

   recordings. TAC, at ¶¶ 13-14.

             21.   WCM is a music publishing company engaged in the business of licensing

   musical compositions. WCM also provides administrative services on behalf of songwriters and

   other music publishers, as it did on behalf of Defendant APG in this case. Blietz Decl., Exh. F,

   at ¶ 2.

             22.   APG is a music publishing company engaged in the business of licensing musical

   compositions. Caren Depo., Exh. G, at pp. 48-50.

             23.   In February 2008, Atlantic obtained a license from Butler and his company, 321

   Music, LLC (“321 Music”), to use portions of the composition “Jam The Box” as an

   interpolation in the composition “In The Ayer,” embodying the performance of the recording

   artist Tramar Lacel Dillard p/k/a Flo Rida. Atlantic used DMG Clearances (“DMG”), a

   reputable copyright clearing house, to obtain the license from Butler, and DMG negotiated the

   terms of the license with an attorney who represented Butler, 321 Music and “Music Specialist.”1

   Exh. H.

             24.   In or around July 2008, APG entered into a publishing administration agreement

   with Butler and 321 Music (the “APG/321 Music Agreement”) for the administration of what




             1
            Music Specialist, Inc., the named Plaintiff in this case is, as stated above, a Florida
   corporation. Atlantic obtained its license to use the composition “Jam The Box” from a lawyer
   claiming to represent “Butler/Music Specialist Publishing.”
                                                     8

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 9 of 50




   was represented to APG to be the Butler/321 music catalog, and which included the

   compositions in the MSI catalog that are at issue in this case. APG Administration Agreement

   with Butler/321 Music, Exh. I.

             25.   Upon execution of the APG/321 Music Agreement, WCM began providing

   administration services for the musical compositions covered by the APG/321 Music Agreement

   based on a preexisting contractual arrangement between WCM and APG. J. Blietz Decl., Exh. F,

   at ¶ 3.

             26.   As of 2008, when WCM and APG commenced administering the Butler/321

   music catalog and Atlantic licensed the use of “Jam The Box” from Butler through DMG, the

   corporate records of MSI as filed with the Secretary of State’s office listed Butler as an officer of

   MSI, a dissolved company. MSI Corporate Records, Exh. A.

             27.   After Nealy returned to prison for the second time on February 10, 2012 (the

   “second incarceration”), he did not communicate with anyone in the music business. Nealy

   Depo, Exh. B, at p. 217. As was the case during his first incarceration, Nealy claims that no one

   was authorized to sell or otherwise distribute the MSI catalog, and that any distribution of the

   MSI catalog by anyone from the time of Nealy’s first incarceration through and including the

   filing of the present action in 2018 was not authorized by Nealy on behalf of MSI. Nealy Depo.,

   Exh. B, at pp. 94-95.

             28.   MSI was reinstated as a corporation with the Florida Secretary of State’s office in

   January 2017. MSI Corporate Records, Exh. A; Nealy Depo., Exh. B, at p. 64. Nealy claims

   that MSI’s reinstatement followed a long period of involuntary dissolution resulting from

   Nealy’s incarceration. Id. at p. 64.



                                                     9

   31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 10 of 50




            29.     MSI did not conduct any business during its 21 years of dissolution and did not

   license any of the musical compositions in the MSI catalog to any third parties for commercial

   exploitation. Nealy Depo., Exh. B, at pp. 65-66.

            30.     Plaintiffs have been unable to produce any documents relating in any way to the

   business of MSI. Nealy Depo., Exh. B, at p. 301.

            31.     The MSI catalog has been the subject of numerous litigations prior to this case

   dating back to 2006, including the following:

            Pandisc and Whooping Crane v. MSI, Butler, Captain Productions and C-Tan
            Music; Case No. 2006-007709 (Miami Dade Circuit Court). Filing date: April 20,
            2006 (pending). Sample pleading, Exh. J.

            Pandisc and Whooping Crane v. 321 Music, WCM, Atlantic and APG; Case No.
            09-20505-Civ-Judge Moreno (S.D. Fla.). Filing date: March 2, 2009 (settled).
            Sample pleading, Exh. K.

            Pandisc, Whooping Crane and Streetbeat Records v. Butler and 321 Music; Case
            No. 10-59481 CA 08 (Miami-Dade Circuit Court). Filing date: November 10, 2010
            (adjudicated to judgment). Sample pleading, Exh. L.

            Garfield Baker and Byron Smith v. WCM, APG, Pandisc and Whooping Crane;
            Nealy and MSI, Intervenors; Case No. 14-cv-22403 (S.D. Fla.). Filing date: June
            27, 2014 (stayed). Sample pleading, Exh. M.

            Baker and Smith v. WCM, APG, 321 Music, Butler, Pandisc and Whooping Crane;
            Case No. 14-19088 (Miami-Dade Circuit Court). Filing date: July 22, 2014
            (dismissed for lack of prosecution after stay). Sample pleading, Exh. N.

            32.     At various times, Butler, 321 Music, C-Tan Music, Captain Productions, Pandisc,

   Whooping Crane, Garfield Baker and Byron Smith have each claimed to have either authored or

   owned all or portions of the musical works at issue in this case that Plaintiffs claim to own. See

   Exhs. J-N.

            33.     The common thread in all of these litigations, and in the instant case, is the

   allegation that Butler – MSI’s former officer and undisputed author of the works at issue here –

                                                     10

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 11 of 50




   granted rights to others for the commercial exploitation of songs in the MSI catalog that

   Plaintiffs claim they own and that Butler had no right to license. TAC, at ¶¶ 25, 26, 36, 53, 62-

   78.

                                               ARGUMENT

   I.       SUMMARY JUDGMENT STANDARD

            Pursuant to Fed. R. Civ. P. 56(c), summary judgment is warranted when there is no

   genuine issue as to any material fact such that the moving party is entitled to relief as a matter of

   law. While the court views the evidence in the light most favorable to the nonmovant, the “mere

   existence of some factual dispute will not defeat summary judgment unless that factual dispute is

   material to an issue affecting the outcome of the case.” Pierre v. Intuitive Surgical, Inc., 2020

   U.S. Dist. LEXIS 41474 (S.D. Fla. Mar. 6, 2020) (R. Ruiz, J.), at *11 (internal citations omitted).

   Factual disputes are not material “unless there is sufficient evidence favoring the nonmoving

   party for a reasonable jury to return a verdict in its favor.” Id.

            Once the moving party has met its initial burden of identifying evidence it contends

   shows the absence of a genuine issue of material fact, the burden shifts to the defending party to

   “‘set forth specific facts showing that there is a genuine issue for trial,’ not just to ‘rest upon the

   mere allegations or denials of the adverse party’s pleading.’” Id. “[C]onclusory, uncorroborated

   allegations by a plaintiff in an affidavit or deposition will not create an issue of fact for trial

   sufficient to defeat a well supported summary judgment motion.” Román v. Spirit Airlines, Inc.,

   2020 U.S. Dist. LEXIS 6988, at *6 (S.D. Fla. Jan. 14, 2020) (Ruiz, J.) (internal citations

   omitted). As set forth below, the entire record of this case, including countless admissions by

   Plaintiffs, establishes as a matter of law that Plaintiffs are unable to prove that they own the

   copyrights in question or that their claims are timely.

                                                      11

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 12 of 50




   II.      PLAINTIFFS CANNOT PROVE THAT THEY OWN THE COPYRIGHTS IN
            THE EIGHT MUSICAL COMPOSITIONS AT ISSUE

            In order to establish copyright infringement, Plaintiffs must prove “(1) ownership of a

   valid copyright, and (2) copying of constituent elements of the work that are original.” Latimer

   v. Roaring Toyz, Inc., 601 F.3d 1224, 1232-33 (11th Cir. 2010) (citing Feist Publ’ns, Inc. v.

   Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361(1991)); Bateman v. Mnemonics, Inc., 79 F.3d 1532,

   1541 (11th Cir. 1996). While there is no dispute that Defendants have exploited the eight

   musical works in question, Plaintiffs’ case fails on the first element, because they have produced

   no evidence that they own the copyrights covering these eight works. While Plaintiffs claim

   rights to those works by “assignment” and additionally in some instances as “works made for

   hire,” they have failed to produce a single written transfer document assigning rights to them, as

   required by the Copyright Act’s stringent statute of frauds. They have likewise adduced not one

   iota of evidence that any of these works otherwise qualifies as a work-for-hire under the clear

   standards of the Copyright Act, which their own witnesses readily acknowledge have not been

   satisfied. Nealy Depo., Exh. B, at p. 193.

            Indeed, rather than address these core deficiencies, Plaintiffs present an internally

   contradictory and incoherent morass of testimony and discovery responses that not only fails to

   establish ownership of any copyright, but affirmatively disproves it. Their witnesses disagree

   about who authored certain of the works in question, who prepared or executed any of the

   allegedly “missing” assignment documents or whether they were even executed at all, and they

   repeatedly contradict statements and purported facts that appear in their own copyright

   registrations and sworn interrogatory responses. Amidst these shifting stories and allegations,

   one thing is conspicuously missing – any viable theory and evidence of copyright ownership.


                                                     12

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 13 of 50




   For this reason, there is no disputed issue of material fact that Plaintiffs do not and cannot prove

   that they own the copyrights at issue in this case.

   A.       The Governing Principles of Authorship and Ownership of Copyrights

            The basic principles of law governing authorship, ownership and transfers of copyright

   dispose of Plaintiffs’ copyright claims. The first of these bedrock principles is that copyright

   ownership “vests initially in the author or authors of the work.” 17 U.S.C. § 201(a). As the

   Eleventh Circuit has explained:

            authorship generally determines who has a possessory interest in a work.
            “Copyright in a work . . . vests initially in the author or authors of the work.” 17
            U.S.C. § 201(a). Indeed, authorship allows a person to claim copyright protection
            regardless of whether the work has been registered with the United States
            Copyright Office. . . . In consequence, to ascertain who holds a copyright in a
            work, we ordinarily must ascertain the identity of the author.

   Code Revision Comm’n v. Public.Resource.Org, Inc., 906 F.3d 1229, 1236 (11th Cir. 2018).

   Thus, as in all cases, determining who owns the copyrights in this case requires first identifying

   who authored the works, regardless of their registration status, as authorship remains the “sine

   qua non for any claim of copyright.” 1 Nimmer on Copyright § 5.01 (2019).

            The second principle is that the author retains ownership of the copyright unless he or she

   unequivocally transfers that copyright to another in a signed writing. A transfer of copyright

   ownership “is not valid unless an instrument of conveyance, or a note or memorandum of the

   transfer, is in writing and signed by the owner of the rights conveyed or such owner’s duly

   authorized agent.” 17 U.S.C. § 204(a). This requirement, sometimes called the Copyright Act’s

   “Statute of Frauds,” ensures that a copyright will “not be inadvertently transferred[,] . . . forces a

   party who wants to use the copyrighted work to negotiate with the creator to determine precisely

   what rights are being transferred . . . [and] provides a guide for resolving disputes.”


                                                     13

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 14 of 50




   Tjeknavorian v. Mardirossian, 56 F. Supp. 3d 561, 565 (S.D.N.Y 2014) (citations omitted); See

   also Tempest Publ’g, Inc. v. Hacienda Records & Recording Studio, Inc., 2013 U.S. Dist. LEXIS

   159467 (S.D. Tex. Nov. 7, 2013) (“§ 204(a) protects authors by memorializing what rights are

   transferred” and ensuring no inadvertent transfer and genuine negotiation over rights) (citing and

   quoting Konigsberg Int’l, Inc. v. Rice, 16 F.3d 355, 356 (9th Cir. 1994)).

            Because it serves to “protect authors from those claiming, contrary to the author’s view

   of the facts, that he or she transferred rights in the work,” § 204(a) is also “more stringent than

   traditional statutes of frauds,” Tjeknavorian, 56 F. Supp. 3d at 565. Accordingly, any writing

   purportedly transferring copyrights will be strictly scrutinized to ensure an unambiguous

   assignment of clearly identified rights signed by the author. See id. (§ 204(a) “imposes a rigid

   default in favor of letting creators retain their interests in copyrighted work”). See also Kihn v.

   Bill Graham Archives, LLC, 445 F. Supp. 3d 234, 262 (N.D. Cal. 2020) (“Doubts as to whether

   the creator gave up rights enumerated under the Copyright Act should be resolved in favor of the

   creator and only ‘the clearest language [will] divest the [creator] of the fruits of his labor.’”);

   Mason v. Jamie Music Publ’g Co., 658 F. Supp. 2d 571, 581 (S.D.N.Y. 2009) (“ambiguities or

   doubts concerning the scope of rights assigned by the [authors] . . . must be construed in favor of

   authors”); Jim Henson Prods. v. John T. Brady & Assocs., 16 F. Supp. 2d 259, 285 (S.D.N.Y.

   1997) (“unless the author has given up his or her rights under copyright in a clear and

   unequivocal manner, he or she retains these rights”); Cassway v. Chelsea Historic Props., I, L.P.,

   26 U.S.P.Q.2d 1791, 1793 (E.D. Pa. 1993) (court must construe any ambiguity “in favor of the

   author retaining his or her copyright”). Applying these legal principles to the facts of this case

   requires dismissal of Plaintiffs’ claims.

   B.       Plaintiffs Are Neither the Authors Nor Owners of the Works In Question

                                                     14

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 15 of 50




            Plaintiffs have admitted the dispositive facts that (1) they are not the authors of the works

   in question, and (2) they cannot produce any writing transferring the copyrights to them. To be

   sure, Plaintiffs have disclosed these facts begrudgingly and in piecemeal fashion over the life of

   this two-year-old case, but their slow drip of concessions leaves no doubt that they cannot

   establish that they own the copyrights in question.

            With respect to the critical initial question of authorship, Plaintiffs’ pleadings are notably

   silent, even though Plaintiffs have amended their complaint four times. The current operative

   pleading, the Third Amended Complaint, fails to identify who authored the works in question or

   how they came to be owned by Plaintiffs. The Third Amended Complaint simply states with no

   detail that “MSI registered a claim to ownership” of the eight musical compositions at issue. See

   TAC ¶ 23-24. As the Eleventh Circuit has held, however, copyright “inheres in authorship”

   rather than registration, which “is a separate issue from the existence of the copyright itself” and

   “does not confer copyright.” Roberts v. Gordy, 877 F.3d 1024, 1028-1029 (11th Cir. 2017)

   (erroneous copyright registration cannot take copyright away from true author) (citing Arthur

   Rutenberg Homes, Inc. v. Drew Homes, Inc., 29 F.3d 1529, 1531 (11th Cir. 1994)). The fact that

   Plaintiffs obtained copyright registrations thus does not establish their ownership of the works in

   question.

            After a series of depositions during which Plaintiffs’ witnesses told conflicting and self-

   defeating stories as to authorship and the basis for their claim of ownership, Plaintiffs served

   “Supplemental and Amended” interrogatory responses stating what appears to be their current

   position. Plaintiffs listed Butler as either the sole author or co-author of the eight musical works

   in question. See Supplemental and Amended Responses and Objections to Defendants’ First Set

   of Interrogatories, Response No. 1, Exh. V. And for each of those works, Plaintiffs aver,

                                                      15

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 16 of 50




   cryptically, that they “obtained the exclusive rights … for the life of the Copyrights.” Id.

   (emphasis added).

            Since the foregoing language hardly clarifies how or from whom Plaintiffs “obtained”

   those rights and what those rights specifically encompassed, and since there is no signed writing

   unequivocally transferring any rights to Plaintiffs, one must look to Plaintiffs’ other interrogatory

   responses (in both original and amended forms) to determine on what basis Plaintiffs claim to

   own these works that were admittedly authored by Butler. In response to an interrogatory asking

   Plaintiffs to “state the basis of [Plaintiffs’] claim of copyright ownership,” Plaintiffs attest that as

   to each work at issue, Butler (and where applicable, his co-authors) “executed” either a

   “Songwriter Agreement” or a “Recording Artist Agreement and Producer Agreement” which

   assigned “exclusive rights of publication” to Plaintiff MSI. See Responses and Objections to

   Defendants’ First Set of Interrogatories, Response Nos. 3 and 4, and Supplemental and Amended

   Responses and Objections to Defendants’ First Set of Interrogatories, Response No. 3. Exh. V.

   Again, however, the language is opaque to confer ownership. It provides no detail on the

   supposed agreements, what their terms were, and where they might currently be located. More

   importantly, rights of “publication” do not clearly embrace any transfer of copyright ownership.

   Thus, even in sworn interrogatory responses (original and as amended), Plaintiffs were unable to

   state clearly how and why they own the musical works at issue.

            Since the actual agreements would be the only authoritative source of what rights, if any,

   were transferred to Plaintiffs, Defendants duly requested them. And it was only in response to

   Defendants’ document requests that Plaintiffs finally disclosed that they have no writings

   proving their ownership. In response to a series of requests asking them to produce “Any

   agreement or other document by which [Plaintiffs] acquired or transferred any rights in” each of

                                                     16

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 17 of 50




   the eight musical compositions at issue, Plaintiffs stated that “such documents were entered into

   between the aforementioned parties over thirty five years ago and appear to have been lost,

   accordingly Plaintiff does not have the documents in its possession and therefore cannot produce

   them.” See Responses and Objections to Defendants’ First Requests for Production of

   Documents, Responses Nos. 39-46, Exh. W. Plaintiffs provide no explanation for when these

   documents were lost, how they were maintained before they were lost, or who maintained them.

   Plaintiffs’ failure to produce any written proof whatsoever of a written assignment of rights

   signed by Butler is fatal. In a context where the Copyright Act not only requires a writing, but

   requires a writing that is clear and unequivocal in divesting authors of their creations, the total

   absence of any writing is dispositive. See, e.g., Righthaven LLC v. Kelleher, 2012 WL 527571

   (D. Nev. Jan. 13, 2012) (dismissing copyright claim where 16 months into the lawsuit, plaintiff

   “has still not located the written assignment covering the work at issue”). See also Caratzas v.

   Time Life, Inc., 1992 U.S. Dist. LEXIS 16285, at *7 (S.D.N.Y. Oct. 23, 1992) (“plaintiffs’ failure

   to provide any writing evidencing a transfer of the ownership of the copyrights subsisting in the

   photographs prevents this [c]ourt from finding that plaintiffs are the owners of any copyright

   interest in the photographs”). This case is two years old, and Plaintiffs have made abundantly

   clear that they cannot produce any writing as required by the Copyright Act. Their claims should

   be dismissed on this basis alone.

   C.       Plaintiffs’ Self-Serving Copyright Registrations Do Not Cure Their Lack of
            Evidence of Ownership

            Plaintiffs have argued that their copyright registrations for the eight works at issue excuse

   the absence of any written transfer documents proving their ownership interest. They purport to




                                                     17

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 18 of 50




   rely on the presumption of validity that attaches to a copyright registration certificate pursuant to

   17 U.S.C. § 410(c), which provides:

            In any judicial proceedings the certificate of a registration made before or within
            five years after first publication of the work shall constitute prima facie evidence
            of the validity of the copyright and of the facts stated in the certificate. The
            evidentiary weight to be accorded the certificate of a registration made thereafter
            shall be within the discretion of the court.

   However, a “certificate of registration . . . is not conclusive on the copyright ownership issue”

   because the statutory presumption is “rebuttable,” and to “rebut the presumption of validity, an

   infringement defendant must simply offer some evidence or proof to dispute or deny the

   plaintiff’s prima facie case of infringement.” Progressive Lighting, Inc. v. Lowe’s Home Ctrs.,

   Inc., 549 Fed. Appx. 913 (11th Cir. 2013) (granting summary judgment to defendants) (internal

   citations omitted). See also, e.g., Estate of Burne Hogarth v. Edgar Rice Burroughs, Inc., 342

   F.3d 149 (2d Cir. 2003) (registration “creates no irrebuttable presumption of copyright validity”

   but merely “orders the burdens of proof” so that “where other evidence in the record casts doubt

   on the question, validity will not be assumed”).

            Given the rebuttable nature of the presumption, “establishing a prima facie case of

   ownership through valid registrations is also insufficient to defeat summary judgment on

   standing to sue as copyright owner” where Defendant has offered evidence disputing the facts

   stated in the registration certificate. Roberts v. Gordy, 359 F. Supp. 3d 1231 (S.D. Fla. 2019).

   For example, in Progressive Lighting, 549 Fed. Appx. 913, the Eleventh Circuit affirmed

   summary judgment for a defendant that rebutted the presumption of validity attaching to

   plaintiff’s registration certificate. See also Bieg v. Hovnanian Enters., Inc., 157 F. Supp. 2d 475,

   479 (E.D. Pa. 2001) (granting summary judgment to defendant that rebutted presumption of

   copyright ownership attaching to registration). Thus, when the defendant has rebutted the

                                                      18

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 19 of 50




   presumptive validity of the registration, the burden returns to the plaintiff to provide concrete

   evidence of copyright ownership, failing which, summary judgment should be granted.

            Here, the entire body of evidence disclosed in discovery not only rebuts but affirmatively

   contradicts Plaintiffs’ copyright registrations, which are apparently the sole source of Plaintiffs’

   claim of ownership, and leave Plaintiffs unable to meet their burden of proving that they own the

   copyrights in this case. This evidence falls into two broad categories: (1) documentary and third-

   party evidence and (2) testimony of Plaintiffs’ witnesses.

            1. Documentary and Third-Party Evidence

                  (a) Registration Certificates Name Claimants Other Than Plaintiffs. While Plaintiffs

   allege that they have registered the eight works at issue “as the claimant with the United States

   Copyright Office,” FAC ¶ 24, none of the certificates name Plaintiff Nealy as a claimant, which

   deprives him of standing. Copyright Registrations, Exh. F. Additionally, five of the eight

   registrations name a claimant other than MSI:

                     The copyright claimant for “Freestyle Express” (Reg. No. SR 0000052651) is “In
                      The Mix, Incorporated.”

                     The copyright claimant for “Computer Language” (Reg. No. PA 0000228955) is
                      “Happy Stepchild Music Publ. Corp./Music Specialist Publ.”

                     The copyright claimant for “I Know You Love Me” (Reg. No. PA 0000328836) is
                      “Music Specialists [sic] Publishing.”

                     The copyright claimant for “Jam The Box” (Reg. No. PA 000031089) is “Music
                      Specialist Publishing.”

                     The copyright claimant for “When I Hear Music” (Reg. No. SR000059574) is
                      “Music Specialist Publishing.”

   Id. Neither “In The Mix, Incorporated” nor “Happy Stepchild Music Publ.” are parties to this

   case, so registrations in their name are not helpful to Plaintiffs. Plaintiffs have vaguely plead that

                                                     19

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 20 of 50




   “MSI is affiliated with Music Specialist Publishing,” the copyright claimant listed on four of the

   registrations noted above. See TAC ¶ 22. Whatever the status of those entities, they were not

   named as Plaintiffs in any of the four iterations of Plaintiffs’ complaint, and if the facts stated in

   these registrations are presumptively correct, then neither Plaintiff Nealy nor Plaintiff MSI is a

   copyright claimant for five of the eight works that Plaintiffs claim were infringed.

                  (b) Competing Registrations. There are competing copyright registrations for certain

   works at issue. For example, while Plaintiffs claim rights to “Jam The Box” under Reg. No. PA

   000031089, Whooping Crane claims to own the same song under Reg. No. PA 0000827298.

   Both registrations identify Butler as the author. See Estate of Burne Hogarth, 342 F.3d at 165-67

   (multiple conflicting registrations, along with other evidence, rebutted presumption of validity

   and ownership). See also MSI’S Verified Statement of Facts, Case No. 06-7709, Exh. O, at ¶¶

   40-46, describing copyright registrations filed by Butler which conflict with copyright

   registrations MSI has filed.

                  (c) Ownership Claims in Prior Litigations. As set forth below, see infra at pp. 36-37,

   there have been multiple prior lawsuits with numerous parties claiming authorship and/or

   ownership of the copyrights in the MSI catalog, including the works at issue in this case. In

   addition to Plaintiffs, at various times Butler, 321 Music, C-Tan Music, Captain Productions,

   Pandisc, Whooping Crane, Garfield Baker and Byron Smith have each claimed to have either

   authored or owned all or portions of the musical works at issue here. This quagmire of

   competing claims rebuts any presumptive validity attaching to Plaintiffs’ alleged copyright

   registrations.

                  (d) Prior Agreements Resolving Ownership. In similar fashion, throughout the years,

   various parties unrelated to Plaintiffs have entered into various agreements purporting to confirm

                                                      20

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 21 of 50




   or transfer ownership in the MSI catalog. For example, during 1989-1992, two companies

   wholly owned by Butler, Captain Productions, Inc. and C-Tan Music, allegedly transferred rights

   in various works claimed by Plaintiffs, including many of the works at issue in this case, to

   Pandisc and Whooping Crane. See 2009 Complaint, Exh. E. Following settlement of one of the

   earlier litigations, Garfield Baker – Plaintiffs’ own 30(b)(6) deposition witness in this case –

   signed an agreement acknowledging that Butler was the sole author and a co-owner with

   Whooping Crane of six of the eight musical works at issue here. See MSA ¶ 8, Exh. S. When

   Mr. Baker signed that agreement, he made no mention of Plaintiffs’ ownership of those same

   works, even though he now serves as Plaintiffs’ chief witness in this case.

                  (e) Butler’s Claims to Represent “Music Specialist.” DMG, Atlantic’s music

   clearance agent, duly obtained a license from Butler for Atlantic to interpolate “Jam The Box” in

   the musical composition, “In The Ayer.” The attorney representing Butler confirmed the license

   terms on behalf of “Tony Butler/Music Specialist,” and the license was issued on that basis,2

   casting doubt on whether Plaintiffs even control the entity they purport to control. See Exh. H.

   See also MSA, Exh. S, at ¶ 14 (Butler claiming “Music Specialist” to be one of “his”

   companies); Composite Exh. Q (2014 BMI royalty statement listing “Music Specialist” as a d/b/a

   of Butler).

            2. Testimony of Plaintiffs’ Witnesses

            There is no more powerful rebuttal of Plaintiffs’ copyright registration certificates than

   the testimony of Plaintiffs’ own witnesses, who repeatedly contradicted the information stated on

   those certificates:



            2
           As of the issuance of the license to Atlantic, the corporate records of MSI indicated it
   had been dissolved and that Tony Butler was an officer of the company. See Exh. A.
                                                   21

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 22 of 50




                  (a) Plaintiff Sherman Nealy. Plaintiff Nealy signed the interrogatory responses both

   on his own behalf and on behalf of MSI, and attested that Butler was the “author” of each of the

   eight musical works in question and assigned those works to MSI in writing, as provided in the

   registrations. However, he retracted or contradicted those interrogatory responses at his

   deposition:

            Q:       … If you weren't involved like that then how do you know that Tony Butler did
                     not write the songs?
            A:       Because he wasn't a songwriter.
            Q:       So as far as you're concerned, he never wrote any song; is that right?
            A:       Pretty much.
            Q        Are you aware of any song that he wrote?
            A.       No.

   Nealy Depo, Exh. B, at pp.123-124. Nealy explained that Butler falsely took credit for songs he

   could not have written. Id. at pp. 154-155 (“Tony Butler is not a songwriter. He took credit that

   he wrote songs. He took the credit for that. He’s not a songwriter, but he took credit from

   writing songs”); Id. at p. 158 (“Tony Butler is not a songwriter. He was taking credit for the

   songs that other people was writing”). And, while he could not provide any written songwriter

   agreements by which Butler assigned his rights, Nealy insisted that Butler’s name had been

   incorrectly listed as the author on those songwriter agreements, and that he had to instruct his

   attorney to rectify that error. Id. at pp. 163-164.

            To confuse matters further, Nealy testified that he believes that he personally owns the

   copyrights, even though none of the registrations list him as a claimant. Id. at p. 19 (Q. Do you

   know whether you individually own any of the copyrights that are at issue in the case? A. Yes”).

   He also testified that the reason he and his company own the works in question is simply that he

   “paid” the songwriters (whom he could not identify) and engineers, id. at pp. 228-229,

   notwithstanding the basic law that an author owns his or her work unless it is assigned in writing.

                                                      22

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 23 of 50




   Not surprisingly, Nealy did not produce any evidence of payments made to songwriters.

   Plaintiffs cannot rely on the presumptive truth of the facts stated in their registration certificates

   when Nealy affirmatively disavows the identification of authorship and the validity of the very

   agreements identified on those registration certificates as the source of Plaintiffs’ rights. Indeed,

   if Nealy is to be believed, then he filed this lawsuit knowing the copyright registrations he relies

   on are false. Regardless, his testimony standing alone rebuts any presumptive validity of the

   copyright registration certificates.

                  (b) Plaintiffs’ Rule 30(b)(6) Witness, Garfield Baker. Plaintiff MSI identified as its

   Rule 30(b)(6) deposition witness Garfield Baker, an “artist” that created recordings for MSI, but

   was never an employee, officer or director. See Nealy Depo., Exh. B, at p. 110. As noted above,

   Baker claimed in an earlier lawsuit that he owned songs in the MSI catalog and agreed in writing

   that Butler and a third party owned six of the eight songs at issue in this case, with no mention of

   Plaintiffs. MSA, Exh. S. Baker changed his prior story and now claims that Plaintiffs own the

   songs in the MSI catalog. At his deposition on behalf of MSI, Baker further asserted that he is a

   co-author and lyricist of certain of the songs at issue in this lawsuit, even though neither the

   Plaintiffs nor their copyright registrations identify him as such. See Baker Depo., Exh. T, at pp.

   30, 34, 45, 46-47 (claiming to be a co-author of “Jam The Box,” “Lookout Weekend,” “I Know

   You Love Me,” and “The Party Has Begun”). To add insult to injury, Baker admitted that he has

   a financial interest in the outcome of this case pursuant to a written agreement, id. at 153-54, but

   is not a named plaintiff only because his name is erroneously excluded from the registration

   certificates:

            Q:       And why aren't you a plaintiff in this case? If you cowrote some of the songs that
                     you allege the defendants infringed, why aren't you a party in this case?


                                                       23

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 24 of 50




            A:       Well, Number 1, because I know that my name doesn't appear on the copyright
                     registration, so immediately, you guys would move for summary judgment and I
                     would be kicked out of court.

   Id. at 231. Thus, as with Nealy, Baker also testified that the information regarding authorship on

   the copyright registrations is false.

                  (c) Byron Smith. Byron Smith was a colleague of Baker and claims to be a co-author

   with Baker and Butler of a number of songs at issue in this case. See Smith Depo., Exh. U, at pp.

   25-27 (claiming to be a co-writer of “I Know You Love Me,” “Jam The Box,” “Lookout

   Weekend,” and “The Party Has Begun”). When confronted with the copyright registrations that

   listed Butler as sole author, Smith testified that those copyright registrations contained “false”

   information. Id. at 63.

                  (d) Jonathan Black. Plaintiffs’ interrogatory responses state that a “consultant”

   named Jonathan Black prepared “songwriter agreements” and “artist recording agreements”

   pursuant to which Butler assigned ownership rights to Plaintiffs. See Responses and Objections

   to Defendants’ First Set of Interrogatories, Response Nos. 3 and 4, and Supplemental and

   Amended Responses and Objections to Defendants’ First Set of Interrogatories, Response No. 3,

   Exh. V. Not surprisingly, Black told a different story at his deposition. Black testified that since

   he did not prepare or personally sign the registration certificates, he also did not prepare any

   corresponding agreement by which Butler assigned any rights. See Black Depo., Exh. C, at pp.

   91-92 (“… if I didn't do the registration I didn't do a songwriters contract on a particular song. I

   really had no involvement with it”). When shown registration certificates for six of the eight

   works at issue, Black testified definitively that he had neither prepared the copyright registration

   nor any associated contract. Id. at pp. 53-57, 72-74 (“Fix It In The Mix,” “Computer Language,”

   “Freestyle Express,” “Lookout Weekend,” “The Party Has Begun,” and “When I Hear Music”).

                                                      24

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 25 of 50




   With respect to the remaining two works, “I know You Love Me” and “Jam The Box,” Black

   equivocated that he could not be sure, because he did not recognize certain features of the

   copyright registrations even though they followed his alleged form and the timing suggested that

   he had prepared them. See id. at pp. 66, 133, 202-211. Needless to say, Black has no

   “songwriter agreements,” “artist recording agreements” or any documents in his possession that

   would support Plaintiffs’ claim of ownership.

            Given this muddle of contradictions, it would be a perverse result to accord any

   presumptive validity to Plaintiffs’ copyright registrations. Plaintiffs are not even the named

   registrants for most of the works at issue, and numerous third parties claim rights to these same

   musical works. More importantly, Plaintiffs and their own witnesses contradict the statements of

   authorship on the registration certificates and the validity of the so-called “agreements”

   identified on the registration certificates as their source of rights. Plaintiffs cannot claim rights

   by assignment from Butler while disavowing his authorship in the first place. Coupled with the

   fact that Plaintiffs cannot produce a single document that assigns them any rights to satisfy the

   Copyright Act’s writing requirement, Plaintiffs are not only deprived of any presumption of

   validity but they are incapable of meeting their burden of proof to show copyright ownership.

   Simply put, now that Defendants have rebutted the presumptive validity of Plaintiffs’

   registrations, it is incumbent on Plaintiffs to provide proof of ownership, and they cannot do so

   as a matter of law.

            To the extent Plaintiffs try to use their own contradictions to conjure up an “issue of fact”

   on ownership, there is none. Courts “will not recognize inconsistencies in a nonmovant’s own

   sworn testimony alone as sufficient to create a genuine issue of material dispute.” Reeves v.

   Miami-Dade Cty., 2012 U.S. Dist. LEXIS 190125, at *3 (S.D. Fla. July 27, 2012) (citing Van T.

                                                     25

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 26 of 50




   Junkins & Assocs, Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984)). See also CTB,

   Inc. v. Hog Slat, Inc., 954 F.3d 647, 666 (4th Cir. 2020) (“it is well established that a genuine

   issue of fact is not created where the only issue of fact is to determine which of the two

   conflicting versions of a party’s testimony is correct”) (citations omitted); UA Local 343 of the

   United Ass’n of Journeymen & Apprentices of the Plumbing and Pipefitting Indus. of the U.S., 48

   F.3d 1465, 1473 (9th Cir. 1994) (“internal inconsistencies in a party’s own testimony fail to

   create a genuine issue of material fact”). Amidst all of the contradictions, the undisputed fact

   remains that Plaintiffs have not and do not claim to have authored the eight works at issue, and

   they cannot prove the existence of any writing otherwise assigning them the copyrights. Thus,

   Plaintiffs have no evidence to support the necessary element of copyright ownership.

   D.       None of the Works At Issue Qualifies as a Work Made For Hire

            Plaintiffs’ pleadings make no mention of the term “work made for hire,” which denotes a

   special category of works where ownership vests with an employer or a party specially

   commissioning a work created by another. See 17 U.S.C. § 101. However, Plaintiffs’

   interrogatory responses state that for certain works, Jonathan Black, MSI’s “consultant”,

   prepared agreements that “contained ‘employee/work for hire’ clauses” by which Butler

   transferred his rights to Plaintiffs. See Responses and Objections to Defendants’ First Set of

   Interrogatories, Response Nos. 3(d)-(e), 4(a)-(c), Exh. V. Of course, Plaintiffs have produced no

   such agreements, and in keeping with their penchant for contradiction, Black testified that Butler

   never created music as “works for hire” for Plaintiffs, and that Black never filed a single work-




                                                    26

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 27 of 50




   for-hire copyright registration. See Black Depo., Exh. C, at pp. 129, 174. Thus, Plaintiffs once

   again have no evidence to support their scattershot allegations.3

            But notwithstanding Plaintiffs’ contradictions, Plaintiffs have indisputably confirmed that

   none of the works qualifies as a work-for-hire. The Copyright Act identifies two types of work-

   for-hire:

            (1) a work prepared by an employee within the scope of his or her employment; or
            (2) a work specially ordered or commissioned for use as a contribution to a collective
            work, as a part of a motion picture or other audiovisual work, as a translation, as a
            supplementary work, as a compilation, as an instructional text, as a test, as answer
            material for a test, or as an atlas, if the parties expressly agree in a written instrument
            signed by them that the work shall be considered a work made for hire.

   17 U.S.C. § 101. The key to the first category is that the work is created “within the scope” of

   the employee’s duties. Here, Nealy was adamant that Butler was not a songwriter and that Nealy

   had to take steps to stop Butler from taking credit as a songwriter. See Nealy Depo., Exh. B, at

   pp. 154-55. More pointedly, Nealy was explicit that he never engaged Butler as a composer:

            Q:       Now I'm asking you, was he ever on the payroll of Music Specialist, Inc. to be a
                     songwriter?
            A:       No.

   Id. at 193. This testimony eliminates any claim that Butler “prepared” the works at issue within

   the scope of his employment.

            Nor can Plaintiffs argue that Butler’s musical works fall within the second category of

   works for hire. None of the musical works at issue were specially commissioned for use in the

   niche categories identified by the statute, such as motion pictures or translations. Moreover, this

   category requires a written agreement, but Plaintiffs admitted in their document request


            3
             As set forth in Community for Creative Non-Violence v. Reid, 490 U.S. 730, 752 (1989), when
   considering whether one is truly an employee for “work for hire” purposes, courts evaluate many factors, including
   the method of payment, the provision of employee benefits, and the tax treatment of the hired party. Plaintiffs have
   been unable to provide evidence to support any of these factors.
                                                            27

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 28 of 50




   responses that they have no such documents. See Responses and Objections to Defendants’ First

   Requests for Production of Documents, Response No. 14, Exh. W. Indeed, as stated above,

   Black, the alleged preparer of such agreements, claimed he never drafted any work-for-hire

   documents. See, e.g., Foster v. Lee, 93 F. Supp. 3d 223, 229 (S.D.N.Y. 2015) (granting

   summary judgment against work-for-hire claim where no writing or proof work was created

   within scope of employment); Getz v. Eichner, 1997 U.S. Dist. LEXIS 9267, at *9-10 (S.D.N.Y.

   July 1, 1997) (same). The references to “works for hire” in Plaintiffs’ interrogatory responses

   are as bereft of factual support as Plaintiffs’ underlying claim of ownership.

   III.     DEFENDANTS’ LICENSES FROM A CO-OWNER SERVE AS A COMPLETE
            DEFENSE TO INFRINGEMENT

            Even if Plaintiffs had produced evidence of their ownership interest in the copyrights at

   issue, they would still be unable to maintain an infringement action against Defendants.

   Plaintiffs have sworn in interrogatory responses and confirmed in testimony that Butler is, at

   minimum, a co-owner of these copyrights. That concession is fatal, because Defendants’

   licenses from Butler serve as a complete defense to infringement under basic rules of copyright

   co-ownership.

            Co-owners of a copyright are “treated generally as tenants in common, with each co-

   owner having an independent right to use or license the use of a work, subject to a duty of

   accounting to the other.” Broadcast Music, Inc. v. Evie's Tavern Ellenton, Inc., 772 F.3d 1254,

   1258 at n.2 (11th Cir. 2014) (quoting legislative history of Copyright Act). Accordingly, a

   license from one co-owner immunizes the licensee from claims of infringement by any other co-

   owner. See Davis v. Blige, 505 F.3d 90, 100 (2d Cir. 2007) (“a licensee is not liable to a non-

   licensing co-owner for use authorized by the license, because the licensee’s rights rest on the


                                                    28

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 29 of 50




   license conveyed by the licensing co-owner”); McCants v. Tolliver, 2011 U.S. Dist. LEXIS

   77841, at *5 (N.D. Ohio July 14, 2011) (“joint copyright owner cannot sue his co-owner or his

   co-owner’s licensee for infringement”).

            Plaintiffs cannot contest that Butler is a least a co-owner with a percentage share interest

   in the copyrights asserted in this case. See Supplemental and Amended Responses and

   Objections to Defendants’ First Set of Interrogatories, Response No. 1(a)(1)-(8), Exh. V (noting

   Butler’s percentage share of copyrights). For example, with respect to the composition “Jam The

   Box,” Plaintiffs’ interrogatory responses identify the “Author(s)” as follows: “Tony Butler (Tony

   Butler Writer’s Share 50% of Copyrights, MSI/MSP Publisher’s share 50% of Copyrights).”

   The other works contain similar entries identifying Butler as a co-owner of the copyrights. Id.

   When presented with his own sworn interrogatory responses, Nealy readily conceded that they

   indicated co-ownership:

            Q.      And what I'm asking you about this document that you swore under
                    penalty of perjury is true is, does that reflect the reality of the situation,
                    that Tony owns 50 percent and MSI owns 50 percent of the publisher’s
                    share of Jam The Box?
            A.      Yes.

   Nealy Depo., Exh. B, at p. 244. See also Black Depo, Exh. C, at pp. 137-38 (description from

   interrogatory means that copyright ownership was split). Moreover, there is no dispute in this

   case that Atlantic obtained a license from Butler to use “Jam The Box,” and that Defendants

   WCM and APG obtained a license from Butler to administer all the musical compositions at

   issue in this case. See Exhs. H and I. Since Defendants received licenses from a person who

   Plaintiffs concede is a co-owner of the copyrights in question, none of the Defendants can be

   held liable as an infringer, providing an independent ground for granting summary judgment

   against Plaintiffs’ claims of infringement.

                                                       29

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 30 of 50




   IV.      PLAINTIFFS’ CLAIMS ARE BARRED BY THE COPYRIGHT ACT’S
            THREE-YEAR STATUTE OF LIMITATIONS

            Even if Plaintiffs’ claims were substantively viable, which they are not, they would

   nevertheless be barred by the Copyright Act’s three-year statute of limitations. Pursuant to 17

   U.S.C. § 507(b), “[n]o civil action shall be maintained under the provisions of this title unless it

   is commenced within three years after the claim accrued.” Plaintiffs commenced this action on

   December 28, 2018, so the relevant date for limitations purposes is December 28, 2015. As

   Plaintiffs have repeatedly pled, since 2008, Defendants have been openly exploiting and/or

   licensing the works Plaintiffs claim to own, some of which became “smash hits.” See TAC ¶¶

   26-27, 53, 55-56, 58, 60, 62, 65, 68, 71, 74, 84-85, 97, 111, 121. Plaintiffs filed this lawsuit in

   2018, which is way beyond three years after their claim accrued.

            Courts apply the statute of limitations differently depending upon the nature of the

   copyright claim asserted. Where there is no question that defendant exploited a copyrighted

   work but only whether plaintiff owns that copyright, the “gravamen” of the case is deemed an

   ownership dispute, regardless of whether it is styled by a plaintiff as one for “infringement.”

   Such ownership claims accrue only once and expire altogether if not brought within three years

   of the date when plaintiff knew or should have known his or her ownership rights were being

   violated. Webster v. Dean Guitars, 955 F.3d 1270, 1276-77 (11th Cir. 2020). See also, e.g.,

   Kernel Records Oy v. Mosley, No. 09-21597, 2013 WL 3762452 *5 (S.D. Fla. July 16, 2013)

   (“An ownership claim accrues only once, ‘when the [p]laintiff had reason to know of the alleged

   injury’”) (citation omitted). Here, Defendants do not contest that they exploited the works for

   many years. Likewise, by their own admissions, Plaintiffs have known their purported

   ownership rights were allegedly being violated since 2008, so their claims styled as infringement


                                                    30

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 31 of 50




   claims are actually disputes over copyright ownership and are extinguished altogether. Nealy

   Depo, Exh. B, at p. 68.

            In contrast, when there is a dispute over whether the defendant actually used or created

   something “substantially similar” to plaintiff’s work, the claim is deemed an “ordinary”

   infringement claim and accrues separately for each alleged violation. Webster, 955 F.3d at 1275-

   76 (citing Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663 (2014)). In such instances,

   while the claim is not entirely extinguished, the plaintiff “can gain retrospective relief only three

   years back from the time of suit,” Petrella, 572 U.S. at 677, regardless of whether the plaintiff

   knew or should have known of the infringement during that three-year window. See Sohm v.

   Scholastic Inc., 959 F.3d 39, 51-52 (2d Cir. 2020). Accordingly, even if Plaintiffs’ claims truly

   sounded in infringement, they would still be limited to only those damages that were incurred

   after December 28, 2015.

   A.       The Gravamen of This Case Is A Dispute Over Copyright Ownership

            Because the essence of this case is a dispute over copyright ownership, Plaintiffs’ claims

   accrued more than a decade ago and are barred in their entirety under the Eleventh Circuit’s

   holding in Webster, whose facts are strikingly similar to the instant case. The plaintiff-appellant

   in Webster purported to own a copyrighted design painted on a musician’s guitar, and sued a

   guitar manufacturer, who claimed to have authorization from the musician to use the design.

   Webster, 955 F.3d at 1272-73. Though the case was styled as “copyright infringement,” the

   Eleventh Circuit agreed with the District Court that the claim was “properly characterized . . . as

   one primarily concerning copyright ownership,” because plaintiff-appellant’s “main argument is

   that he owns the lightning storm graphic and the [a]ppellees have reproduced it without his

   consent. The parties agree that [the accused manufacturer] has reproduced the graphic on several

                                                    31

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 32 of 50




   guitar models without [plaintiff’s] permission, leaving ownership the only disputed issue.” Id. at

   1276 (emphasis added). Having thus categorized the claim, the court held that “a claim

   concerning mainly ownership accrues only once . . . when the plaintiff learns, or should as a

   reasonable person have learned, that the defendant was violating his ownership rights.” Id.

   Since the plaintiff-appellant knew for more than three years that others were violating his

   ownership rights, the Eleventh Circuit affirmed summary judgment that the claim was barred by

   the statute of limitations. Id. at 1276-77.

            Webster follows a long line of similar authorities, where the gravamen of the dispute is

   copyright ownership and where the plaintiff disputes that the defendant obtained lawful

   authorization to use the copyrighted work from a third party. For example, in Simmons v.

   Stanberry, No. 10-5815, 2012 WL 1004857, at *4 (E.D.N.Y. Mar. 23, 2012), plaintiff sued

   various music companies for “copyright infringement,” where plaintiff disputed the purported

   ownership rights of a third party who had authorized defendants’ use. Like Plaintiffs in the

   instant case, the Simmons plaintiff “fault[ed] [defendants] for not determining who ‘created or

   currently owned the rights to’” the work in question. The court reviewed “the complaint as a

   whole and not simply the causes of action pleaded,” noted the repeated references to

   “[p]laintiff’s ownership throughout,” and held the claim to be time-barred as an ownership

   dispute about which plaintiff had been aware for more than three years. Id. at **3-4.

            Similarly, in Sanchez v. Hacienda Records and Recording Studio, Inc., No. 11-3855,

   2015 WL 1219651 *1 (S.D. Tex. 2015), where plaintiff sued the defendant record company for

   “copyright infringement,” the defendant “did not dispute that it had recorded and distributed the

   song, but did dispute [plaintiff’s] ownership and claimed that it acted with the rightful copyright

   owner’s permission.” Id. at *3. The court granted summary judgment for defendant, reasoning

                                                    32

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 33 of 50




   that the copyright ownership dispute had accrued three years before expiration of the limitations

   period. Id. See also Black Box Royalties, Inc. v. Universal Music Publishing, Inc., No. 15-4013,

   2017 WL 35087278 **6-7 (N.D. Ga. Feb. 21, 2017) (dismissing infringement claim where

   “gravamen of Plaintiffs’ copyright claims are ownership because Plaintiffs assert that Defendants

   have no right to copy, sell, distribute, or license any of the disputed songs”).

            Throughout these cases, the courts did not rely on whether the claim was one for

   “copyright infringement,” but rather, whether the ultimate issue for determination is one of

   ownership, rather than whether defendant actually used the plaintiff’s purported copyright. See

   also, e.g., Narrative Ark Entm’t LLC v. Archie Comic Publ’ns, Inc., No. 16-6109, 2019 WL

   4142362 *4 (S.D.N.Y. Aug. 29, 2019) (courts examine substance of claim, rather than label, to

   determine if claim is infringement or ownership); Rice v. Music Royalty Consulting, Inc., 397 F.

   Supp. 3d 996, 1009 (E.D. Mich. 2019) (same); Master Mind Music, Inc. v. Block Enters., LLC,

   No. 12-162, 2012 WL 6625754 *4 (N.D. Ga. Dec. 18, 2012) (“when resolution of the ownership

   claim is fundamental to the infringement claim . . . a time-barred ownership claim bars the

   infringement claim.”).

            Plaintiffs’ claims in the instant case stand on the exact same footing as Webster and these

   additional authorities. Here, Defendants do not dispute that they have exploited the musical

   compositions in question, but rather claim that they received authorization from Butler, who

   Plaintiffs insist did not have those rights to grant. This case involves none of the typical

   copyright infringement issues relating to whether the works were “original,” whether Defendants

   had “access” to Plaintiffs’ works or whether there is “substantially similarity” between the

   musical works, and thus “leav[es] ownership the only disputed issue.” Webster, 955 F.3d at

   1276.

                                                    33

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 34 of 50




            Plaintiffs’ pleadings make this reality plain. They allege that Plaintiffs have “been the

   owners of [the works in question] since their creation” and they did not “assign, license, sell

   and/or divest themselves of their ownership interests” to any third party. TAC ¶ 25. They

   further allege that Defendants WCM and APG “knew or should have known prior to entering

   into the Artist Agreement that 321 [Butler’s company] never owned or controlled the subject

   copyrights,” and that the Defendants “failed to conduct adequate due diligence to investigate the

   ownership” of the copyrights in question and “participated in the unlawful conveyance of partial

   ownership” of those copyrights. Id. ¶¶ 26, 34, 62, 65, 68, 71, 74, 78, 83, 90, 91, 111, 126, 129.

   The case, in other words, simply requires resolution of whether Defendants obtained

   authorization to use the works in question from the right party.

            Plaintiffs, moreover, have described the dispute as one purely of ownership. As detailed

   below, the MSI catalog has been the subject of five prior litigations, dating back to 2006. See

   infra at 35. While there have been different combinations of parties and claims as to particular

   works, the common thread is the allegation that Butler granted licenses to works that Plaintiffs

   claim they own. Plaintiff Nealy is, of course, fully aware of such lawsuits, see Nealy Depo.,

   Exh. B, at pp. 136, 141, and that this ownership dispute has been ongoing for years:

            Q.      We talked earlier about the fact that there are a number of lawsuits that are
                    still going on, one of which has been stayed, one of which was previously
                    resolved, all having to do with the ownership of the music catalog of
                    Music Specialist, Inc. Do you recall those conversations?
            A.      Yes.
            Q.      Okay. And this lawsuit is the most recent example of these ongoing
                    disputes over ownership of the MSI catalog, correct?
            A:      Yes.

   Id. at pp. 202-203. See also MSI’s Verified Statement of Facts in Support of Motion for

   Summary Judgment in Circuit Court Case No. 2006-007709-CA-01, verified by Nealy


                                                     34

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 35 of 50




   (describing prior lawsuits as disputes over Butler’s exercise of ownership rights in musical works

   Plaintiffs claim to own). Exh. O. With only ownership requiring resolution, the question that

   remains is whether Plaintiffs had notice of their potential claims prior to December 28, 2015.

   There is no dispute that Plaintiffs knew and/or should have known of their ownership claims

   dating at least as far back as 2008.

   B.       Plaintiffs Knew and Should Have Known of Their Ownership Dispute Since At
            Least As Far Back As 2008

            As set forth in Webster, 955 F.3d at 1276, copyright ownership claims accrue “when

   [plaintiff] knew, or reasonably should have known, that his ownership rights . . . were being

   violated.” Copyright plaintiffs are “charged with a duty of diligence,” so that the statute of

   limitations begins to run when the plaintiff “possesses information fairly suggesting some reason

   to investigate whether he may have suffered an injury at the hands of a putative infringer.”

   Sieger Suarez Architectural P’ship v. Arquitectonica Int'l Corp., 998 F. Supp. 2d 1340, 1354-55

   (S.D. Fla. 2014) (citations omitted). As the Eleventh Circuit has held, “With copyright rights

   come concomitant responsibilities, including the responsibility to assert those rights in a timely

   manner after exercise of diligence.” Calhoun v. Lillenas Publ’g Co., 298 F.3d 1228, 1236-37

   (11th Cir. 2002) (Birch, J., specially concurring).

            Although any number of events can trigger a duty to investigate – courts have referenced

   “suspicions,” “storm warnings,” and “smoke,” among others – once triggered, knowledge of

   what a reasonable investigation would have uncovered is imputed to the plaintiff regardless of

   whether plaintiff ever actually undertook that investigation. See, e.g., William A. Graham Co. v.

   Haughey, 568 F.3d 425, 438 (3d Cir. 2009) (if plaintiff “had sufficient information of possible

   wrongdoing to place [her] on inquiry notice or to excite storm warnings of culpable activity,”


                                                    35

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 36 of 50




   then the “burden shifts to [plaintiff] to show that [she] exercised reasonable due diligence and yet

   [was] unable to discover [her] injuries”); Krist v. Scholastic, Inc., 415 F. Supp. 3d 514, 528-29

   (E.D. Pa. 2019) (where defendant shows “storm warnings,” burden shifts to plaintiff to show that

   it “exercised reasonable due diligence and yet was unable to discover its injuries”); Wolf v

   Travolta, 167 F. Supp. 3d 1077, 1094, 1097, n.12 (C.D. Cal. 2016) (regardless of actual

   investigation, equity will impute to a litigant knowledge of facts that would have been revealed

   by a reasonable investigation) (citing Woods v. Santa Barbara Chamber of Commerce, Inc., 705

   F.2d 1515 (9th Cir. 1983)).

            Here, the record is replete with evidence that Plaintiffs have had both constructive and

   actual notice of their claims for many years prior to the December 28, 2015 statute of limitations

   cutoff. As a threshold matter, MSI was dissolved in 1986, and had completely ceased doing any

   business when Nealy was first incarcerated in 1988. See Nealy Depo, Exh. B, at p. 132 (from

   1986 on, MSI has not been “engaged in in the sale or licensing of any of its musical works”).

   From that point forward and as conceded by Nealy, MSI maintained no contracts and granted no

   permissions for anyone to exploit the MSI catalog, and never resumed developing or

   commercially exploiting music at any time, including since 2017, when MSI was reinstated. Id.

   at pp. 94-95. Nealy agreed that any commercial exploitation of any of Plaintiffs’ supposed

   copyrights after 1988, when he first when to prison, would have been unauthorized, and, by

   necessary implication, would have given rise to claims for infringement.4 Id. at pp. 94-95.




            4
            To the extent Plaintiffs argue that Nealy’s incarceration itself excuses his delay, the law
   of this Circuit is directly to the contrary. See Paulcin v. McDonough, 259 F. App’x 211, 213
   (11th Cir. 2007); McComb v. Jones, No. 16-61104, 2017 WL 2380285 *3 (S.D. Fla. May 8,
   2017).

                                                    36

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 37 of 50




            Plaintiffs were also surely aware when the instant action was commenced that they faced

   a potential time-bar, and yet pled no facts excusing their delay. See Eddie v. Bank of Am., N.A.,

   2018 WL 573406 (M.D. Fla. Jan. 26, 2018) (plaintiff invoking the “discovery rule” as exception

   to statute of limitations must plead “(1) the time and manner of discovery; and (2) the inability to

   have made earlier discovery despite reasonable diligence.”); Varner v. Domestic Corporation,

   No. 16-22482, 2017 WL 3730618 *9 (S.D. Fla. Feb. 7, 2017) (same); Holliday v. Lloyd’s

   Underwriters at London, 2017 U.S. Dist. LEXIS 212501, at *9 (M.D. Fla. Dec. 28, 2017)

   (rejecting application of discovery rule where complaint failed to include facts supporting its

   application). Indeed, Plaintiffs’ pleadings stress the exact opposite, protesting how notorious,

   famous and commercially successful the alleged infringements were.

            Plaintiffs’ diligence in filing suit must be measured in the context of years of inaction

   while their purported music allegedly topped sales charts. Against this backdrop, there is

   overwhelming, undisputed evidence that Plaintiffs had both constructive and actual notice more

   than three years prior to the filing of this case in December 2018 that their alleged copyright

   ownership interests were being violated, including:

            1. Prior Lawsuits Over the MSI Catalog. The MSI catalog, which encompasses all of

   the music at issue in this case as well as other works, has been the subject of numerous prior

   litigations dating back to 2006, including the following:

                     Pandisc and Whooping Crane v. MSI, Butler, Captain Productions and C-Tan
                      Music; Case No. 2006-007709 (Miami Dade Circuit Court). Filing date: April 20,
                      2006 (pending). Sample pleading, Exh. J.

                     Pandisc and Whooping Crane v. 321 Music, WCM, Atlantic and APG; Case No.
                      09-20505 (S.D. Fla.). Filing date: March 2, 2009 (settled). Sample pleading,
                      Exh. K; See also, Exh. E.



                                                     37

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 38 of 50




                     Pandisc, Whooping Crane and Streetbeat Records v. Butler and 321 Music; Case
                      No. 10-59481 CA 08 (Miami-Dade Circuit Court); Filing date: November 10,
                      2010 (adjudicated to judgment). Sample pleading, Exh. L.

                     Baker and Smith v. WCM, APG, Pandisc and Whooping Crane; Nealy and MSI,
                      Intervenors; Case No. 14-cv-22403 (S.D. Fla.); Filing date: June 27, 2014
                      (stayed). Sample pleading, Exh. M; See also, Exh. X.

                     Baker and Smith v. WCM, APG, 321 Music, Butler, Pandisc and Whooping
                      Crane; Case No. 14-19088 (Miami-Dade Circuit Court); Filing date: July 22,
                      2014 (dismissed for lack of prosecution after stay). Sample pleading, Exh. N.

   While these various suits involved different constellations of parties and musical works,

   collectively, they all embrace the same cast of characters, the same alleged catalog of works, and

   the same basic dispute over whether Butler was authorized to license the works in the MSI

   catalog.

            MSI was a party to the 2006 case in Florida state court and MSI and Nealy intervened in

   the 2014 case in Florida federal court. Exh. X. Defendants were named in both the 2009 and

   2014 federal cases. As noted above, Nealy testified to his awareness of at least two of these

   cases, and agreed that this lawsuit is “the most recent example of these ongoing disputes over

   ownership of the MSI catalog.” Nealy Depo., Exh. B, at pp. 141, 203. The sheer breadth and

   length of these disputes surely put Plaintiffs on notice that their purported copyrights were in

   jeopardy.

            2. The Crane Meeting and the Court’s Acknowledgment of Plaintiffs’ Lack of

   Diligence. As early as 2008, Nealy was asserting ownership claims inextricably intertwined

   with those he makes here. Immediately upon his first release from prison in 2008, Nealy learned

   that Robert Crane, the principal and owner of Pandisc and Whooping Crane, was “using his

   music.” Nealy Depo., Exh. B, at p. 68. These companies have been named parties in all of the

   prior lawsuits noted above, and like Defendants in this case, they claim to have received rights to
                                                      38

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 39 of 50




   various songs in the MSI catalog from Butler and/or his companies. Exhs. J-N. Nealy’s

   consultant, Jonathan Black, set up a meeting on June 9, 2008 to discuss Crane’s alleged

   unauthorized use of the music in MSI’s catalog (the “Crane Meeting”). Nealy Depo., Exh. B, at

   p. 68. When asked how Nealy learned of the alleged violations, Black testified “I would believe

   he probably spoke to Tony Butler. I mean, everybody, this is material that was out in the market.

   So he could have walked in a store and found that out back in the 90’s or 2000.” Black Depo.,

   Exh. C, at p. 167. As Nealy testified, “I remember talking to them concerning whatever they was

   doing with any music that Music Specialist owned,” and that “I was letting them know that I was

   home and they had my music” and that he did not agree to such use. Nealy Depo., Exh. B, at pp.

   77-79.

            Crane recalled that Nealy asked for the Crane Meeting “to discuss the subject songs and

   claimed that he had an ownership interest in the songs,” see Declaration of Crane, Exh. AA, at ¶

   6, and that he advised Nealy that Nealy’s claims were untimely:

            We advised Mr. Nealy that any claims he purported to have were not timely since
            he had not claimed any rights to the songs since the Agreements were executed.
            Mr. Nealy asserted he had saved the paperwork to support his claims but neither
            he nor Mr. Black brought any of these alleged documents to our meeting. Mr.
            Nealy never provided those alleged documents.

   Id. ¶ 8. Thus, as of June 2008, Nealy was undisputedly aware that others were exploiting the

   MSI catalog without his permission and with Butler’s allegedly “unlawful” authorization. And

   yet, Nealy never provided any proof of ownership, and did not even tell Crane to stop exploiting

   MSI’s alleged copyrights, because he claimed he did not know “the level what they was doing”

   and did not have a lawyer at the time. Nealy Depo., Exh. B, at pp. 83-84.

            Plaintiffs have never sued Butler, despite the fact that Butler’s conduct is at the core of

   this ownership dispute, because Nealy “didn’t know how to get in touch with him” and instead

                                                     39

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 40 of 50




   wanted to go after those who “made money off of” the music. Nealy Depo., Exh. B, at pp. 144,

   191. Moreover, Plaintiffs did not sue Crane until 2017, when they intervened in an ongoing

   litigation involving the same Defendants named in this case and asserted the same claims

   asserted here. While partly permitting the intervention as to certain works, the court nevertheless

   acknowledged Plaintiffs’ lack of diligence:

            In the Crane [d]efendants’ opposition response, they argue that Nealy and MSI
            were on inquiry or constructive notice for decades that their copyrights had been
            infringed because they had not received royalties since the 1990s. . . . They then
            argue that, in the alternative, Nealy and MSI knew about their potential rights at
            least in June 2008, when Nealy and his attorney had a meeting with Robert Crane
            and his attorney to discuss the subject copyrights.
            ...
            Nealy and MSI also do not contradict that they first contacted the Crane
            Defendants in 2008 to assert their rights in the subject songs.
            ...
            Nealy and MSI fail to articulate how or why they first learned of their rights in
            this case in January 2016. That position is questionable given the lack of
            explanatory detail and considering that they first contacted the Crane [d]efendants
            in 2008 to assert their rights over the same works. Moreover, the issue is not
            simply when Nealy and MSI actually knew about their interests in this case, but
            when they should have known . . . The Court suspects that Nealy and MSI should
            have known about their interests in this case much earlier than January 2016
            given their prior history with the parties.

   Baker v. Warner/Chappell Music, Inc., No. 14-22403, 2017 WL 4577247 **4-6 & n.7

   (S.D. Fla. Oct. 12, 2017) (emphasis added) (internal quotations omitted).5 That lack of



            5
              As Judge Goodman recognized, “although the statute of limitations may later bar some
   or all of the intervenors’ claims, it does not prevent the intervenors from asserting their claims in
   the first place.” The reason is that the standard for permitting intervention and the assertion of
   claims (essentially a motion to dismiss standard) is far more relaxed than that required of party
   seeking to avoid summary judgment. See, e.g., Fed. Sav. & Loan Ins. Corp. v. Falls Chase
   Special Taxing Dist., 983 F.2d 211, 216 (11th Cir. 1993) (“Any doubt concerning the propriety
   of allowing intervention should be resolved in favor of the proposed intervenors because it
   allows the court to resolve all related disputes in a single action.”); CMFG Life Ins. Co. v.
   Harrison, No. 415-287, 2016 WL 6476953 81, n.1 (S.D. Ga. Oct. 28, 2016) (“The well-pleaded
   non-conclusory factual allegations asserted in a motion to intervene, and accompanying
   pleading, are taken as true for purposes of evaluating the motion.”).
                                                     40

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 41 of 50




   diligence carries over to the instant litigation, which stems from the same question of

   whether Butler was authorized to license the MSI catalog that MSI now claims as its

   own.

            3. Widespread Dissemination of the Allegedly Infringing Works. Plaintiffs allege that

   Butler unlawfully licensed their song “Jam The Box” to Defendant Atlantic for use in the song

   “In The Ayer,” which was released in March 2008. TAC ¶¶ 79-81, 84. According to Plaintiffs,

   “In The Ayer” sold millions of copies, was a “smash hit,” “topped various airplay and sales

   charts,” “was widely played on the air waves,” and was licensed for use on numerous television

   programs on a wide range of channels, ranging from MTV and Cinemax to The Comedy

   Channel. Id. ¶¶ 53, 84-85. Plaintiffs similarly allege that their song “Lookout Weekend” was

   licensed for use in another song that sold 11 million copies. Id. ¶ 28. These allegations standing

   alone warrant summary judgment on statute of limitations grounds. See also Synchronization

   License Chart, Exh. Y (highlighting uses of various compositions at issue in film and on popular

   television shows, such as “The Ellen DeGeneres Show” and “So You Think You Can Dance”).

            Courts have held that a reasonably diligent copyright owner is necessarily on constructive

   notice of its claim where the accused music is commercially successful. See, e.g., Luar Music

   Corp. v. Universal Music Grp., Inc., 847 F. Supp. 2d 299, 310 (D.P.R. 2012) (internal citations

   omitted); White v. Warner-Tamerlane Publ’g Corp., No. 16-5831, 2017 WL 4685542 *3 (C.D.

   Cal. May 22, 2017) (dismissing ownership claim where “no indication in [p]laintiff’s complaint

   that [p]laintiffs did not know of [d]efendants’ use of their track or could not have discovered the

   contested ownership rights until recently, especially given the popularity of the track.”).

            4. BMI Royalty Statements. Plaintiffs Nealy and MSI are members of the performing

   rights society known as Broadcast Music, Inc. (“BMI”), see Nealy Depo., Exh. B, at p. 95, which

                                                    41

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 42 of 50




   licenses public performances of musical compositions on behalf of songwriters and music

   publishers and pays them corresponding royalties. See Broadcast Music, Inc. v. DMX, Inc., 683

   F.3d 32, 35 (2d Cir. 2012). Songwriters and publishers have to register with BMI to receive

   accounting statements and royalty income. Its repertoire database is the music industry’s

   authoritative source for determining who is claiming rights in a musical composition. Blietz

   Depo., Exh. Y, at pp. 42-43; Caren Depo., Exh. G, at pp. 58-59. Nealy admitted to receiving

   royalty checks from BMI during the period between his two incarcerations. See Nealy Depo.,

   Exh. B, at pp. 95, 100.6 According to BMI’s records, Nealy received a check for $25.27 on

   September 27, 2010 and a check for $35.02 on September 18, 2015, both of which predate the

   December 28, 2015 statute of limitations cutoff. The royalty statements that accompanied those

   checks indicated that royalties were generated by performances of the composition “Fix It In The

   Mix,” one of the works at issue in this lawsuit. See Composite Exh. Q. Nealy also recalled

   receiving at least a third check from BMI in the approximate amount of $7,000. Nealy Depo.,

   Exh. B, at p. 101.

            Remarkably, even though Nealy knew that any exploitation of his purported copyrights

   would have been unauthorized in 2010 or 2015, since his business was entirely dormant, he took

   no steps to determine why he was receiving this money. Nealy testified that he did not know

   “where it came from,” but since the check was in his name, he “cashed it.” Nealy Depo., Exh. B

   at pp. 100-102. He disregarded royalty statements that would accompany any check and which

   would have revealed which songs were being exploited, and never thought to call BMI, whose




            6
             Although admittedly not a songwriter, Nealy registered as a songwriter with BMI in
   order to receive songwriter royalties for works in the MSI catalog that he admits were not
   authored by him.
                                                    42

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 43 of 50




   phone number is listed on the first page of every royalty statement, along with the language,

   “Questions About Your Statement? Call (615) 401-2000 or visit bmi.com.” Id. at p. 103. And

   when Nealy was asked whether he made any effort to determine how or which of his musical

   works were being exploited, he said he “didn’t know what was going on” and “didn’t do

   nothing.” Id. at pp. 102-103. See also Composite Exh. Q.

            To make matters worse, the September 18, 2015 BMI royalty statement directed to Nealy

   expressly identified Defendant WCM as administrator of Plaintiffs’ alleged song “Fix It In The

   Mix”:




   Exh. Q at MSI0000760. In other words, prior to the statute of limitations cutoff of December 28,

   2015, Nealy admittedly received documents showing that one of the Defendants was not only

   licensing, but administering, MSI’s alleged copyrights. When confronted with this document,

   which Nealy himself provided in this case, Nealy demurred that the reference to Defendant

   WCM “didn’t register.” Nealy Depo., Exh. B, at pp. 103-105.


                                                  43

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 44 of 50




            In fact, WCM was listed as the administrator of the compositions covered by the

   APG/321 Music Agreement from July 2008 onward. See Blietz Decl., Exh. F, ¶ 6. Had Nealy

   reviewed BMI’s online records, accessible to anyone with an internet connection, he would have

   learned that WCM was administering the MSI catalog for years. He also would have learned

   that as of May 2014, the account holder for the fictitious entity known as “Music Specialists

   Publishing” was listed at BMI as “Tony Butler, d/b/a Music Specialist Publishing,” and that BMI

   was accounting to Butler for royalties earned by many of the works at issue. See Composite

   Exh. Q.

            5. Lack of Royalties Despite Widespread Dissemination. Other than the above-

   mentioned BMI checks, which were specifically attributable to performances of “Fix It In The

   Mix,” there is no evidence that Nealy or MSI received any royalties for any of the other songs at

   issue in this case despite their public, widespread dissemination. See TAC ¶ 78 (“Artist/Warner

   Chappell has earned and continues to earn significant revenue from their unlawful licensing and

   administering of Plaintiffs’ copyrighted musical works and have made no payments to the

   Plaintiffs”). Courts have often held that the failure to receive royalties despite the commercial

   success of allegedly infringing music puts Plaintiffs on notice of their claims for statute of

   limitations purposes. See, e.g. Cole v. Blackwell Fuller Music Publ’g, LLC, No. 16-7014, 2018

   WL 4680989 *5 (S.D.N.Y. Sept. 28, 2018) (“Plaintiff was on notice of his [copyright ownership]

   claims at least as of the time he failed to receive royalties, despite the widespread distribution

   and exploitation of the [c]ompositions, which results in his claims being time-barred”). See also,

   e.g., Mahan v. Roc Nation, LLC, 634 Fed. Appx. 329, 331 (2d Cir. 2016) (finding copyright

   ownership claim time-barred where plaintiff had “received no royalties for the sale of the

   [a]lbums for fourteen years”); Carell v. Shubert Org., Inc., 104 F. Supp. 2d 236, 249 (S.D.N.Y.

                                                    44

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 45 of 50




   2000) (“non-payment of royalties should have put [plaintiff] on notice of” violation of plaintiff’s

   ownership rights).

            The foregoing facts eliminate any possible issue of fact regarding Plaintiffs’ diligence in

   investigating and pursuing copyright ownership claims that accrued more than a decade ago.

   Plaintiffs ignored all of the prior litigations involving the MSI catalog, failed to investigate

   others’ use of their alleged copyrights including “smash hits” that infringed those alleged

   copyrights, did not bother to question the royalty statements they received from BMI (but cashed

   the accompanying checks), while never questioning the fact that other exploitation of their

   alleged copyrights yielded no income. Plaintiffs did not even access the wealth of public

   information available, such as the BMI database of online records, which would have informed

   Plaintiffs that others were licensing the MSI catalog. Moreover, Nealy’s repeated excuses that

   he did not act because he “didn’t know what was going on,” could not “get in touch” with Butler,

   and had no lawyer, see Nealy Depo., Exh. B, at pp. 80-81, 83-84, 92, are insufficient to excuse

   Plaintiffs’ delay. There is, in fact, no need for the Court to analyze the “reasonableness” of

   Plaintiffs’ investigation of their claims, because they undertook no investigation at all.

   Accordingly, Plaintiffs’ copyright claims are time-barred in their entirety.

   C.       If the Court Deems This to Be an Infringement Dispute, Plaintiffs Would Be
            Limited to Three Years of Damages

            Under binding Eleventh Circuit precedent, this case presents an ownership dispute that

   expired long before 2015. However, if the case were deemed an infringement dispute – contrary

   to Webster’s clear holding – Plaintiffs would be limited to damages accruing after December 28,

   2015, three years before they filed suit. In Petrella v. Metro-Goldwyn-Mayer, Inc., the Supreme

   Court held that copyright “infringement is actionable within three years, and only three years, of


                                                     45

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 46 of 50




   its occurrence” and that “the infringer is insulated from liability for earlier infringements of the

   same work.” 572 U.S. at 671. Since damages “outside the three-year window” before suit was

   filed are not recoverable, id. at 677, Plaintiffs may not seek damages for any period earlier than

   December 28, 2015.

            In earlier proceedings in this case, Plaintiffs invoked the “discovery rule” in an effort to

   escape this three-year limitation of remedies. While the Eleventh Circuit has not expressly

   adopted the rule in copyright infringement cases (though Webster effectively adopts it for

   ownership disputes), some district courts have invoked the discovery rule to hold that the “statute

   of limitations period began to run when Plaintiff learned of or, in the exercise of reasonable

   diligence, should have learned of the alleged copyright infringement.” See Sieger Suarez, 998 F.

   Supp. 2d at 1354-55. The discovery rule only governs when a cause of action for infringement

   accrues and does not extend the period of damages more than three years under any

   circumstances. See id. at 1355. For example, in Sohm v. Scholastic Inc., 959 F.3d at 51-52, the

   Second Circuit held that, even if the Plaintiff had no reason to learn of the infringement during

   the three years prior to suit and thus was not time-barred altogether, relief was nevertheless

   limited to the three years prior to suit.7 The court noted that “Petrella’s plain language explicitly



            7
             The Second Circuit is a leading copyright jurisprudence circuit, frequently relied upon
   by the Eleventh Circuit. See, e.g., Lil’ Joe Wein Music Inc. v. Jackson, 245 Fed. App’x. 873, 877
   (11th Cir. 2007) (noting the Second Circuit has approved the grant of summary judgment in
   copyright cases as it allows courts to put ‘a swift end to meritless litigation’ and avoid long and
   costly trials.”) (quoting Hoehling v. Universal City Studios, Inc., 618 F.2d 972, 977 (2d Cir.
   1980)); Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1545 (11th Cir. 1996) (Eleventh Circuit’s
   adoption of Second Circuit’s Altai test to determine the scope of copyright protection in
   computer program, citing Computer Assocs. Int’l v. Altai, Inc., 982 F.2d 693 (2d Cir. 1992));
   Webster v. Dean Guitars, 955 F.3d 1270 (11th Cir. 2020) (adopting approach used by, inter alia,
   the Second Circuit, that copyright ownership claim accrues when plaintiff learns, or should as a
   reasonable person have learned of the violation of its ownership rights).

                                                     46

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 47 of 50




   dissociated the Copyright Act’s statute of limitations from its time limit on damages” and held,

   “a three-year lookback period from the time a suit is filed” determines “the extent of the relief

   available” regardless of any application of the discovery rule. Id. at 52. See also Werner v. BN

   Media, LLC, No. 19-610, 2020 WL 4728814 *3 (E.D. Va. Aug. 7, 2020). Accordingly, even if

   this case is classified as one for infringement and Plaintiffs get the benefit of the discovery rule,

   Plaintiffs are still limited to only three years of relief.

            In fact, Plaintiffs have already agreed to this three-year limitation in prior litigation. In

   2017, they sought to intervene in Baker v. Warner/Chappell Music, Inc., before Judge Goodman

   (Case No. 14-22403, S.D. Fla.). Exh. X. Their intervenor complaint alleged infringement of a

   long list of songs, including those asserted in this case, against the same Defendants in this case.

   In allowing them to intervene but precluding them from adding the works they assert in this case,

   Judge Goodman relied on Plaintiffs’ concession that they were at best limited to three years of

   damages:

            Nealy and MSI also do not contradict that they “first contacted the Crane
            [d]efendants in 2008 to assert their rights in the subject songs[.]”. But they argue
            that the nine-year delay between then and when they sought relief in court is
            inconsequential because “a copyright owner need not challenge every actionable
            infringement and can defer suit until [the owner] can estimate that litigation is
            worth the effort.” . . . Relying on Petrella, the intervenors contend that they are
            “entitled to retrospective relief for infringement that occurred in the three years
            before they filed their complaint.”

   Baker, No. 14-22403, 2017 WL 4577247 **4-6 & n.7. In order to support their intervention and

   explain their delay, Plaintiffs stressed that they could only seek damages for the three years prior

   to filing their intervenor complaint. That statement constitutes a binding judicial admission they

   cannot now disavow. See Amtrust N. Am., Inc. v. Safebuilt Ins. Servs., Inc., 2016 WL 6561548

   *4 (S.D.N.Y. Nov. 3, 2016) (“A court can appropriately treat statements in briefs as binding


                                                       47

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 48 of 50




   judicial admissions of fact”); Brandt v. Bassett, 855 F. Supp. 353, 357, n.2 (S.D. Fla. 1994)

   (statement in prior brief deemed judicial admission that statute of limitations precluded claims

   from prior date). The fact that Plaintiffs expressly relied on the three-year limitation in such

   closely related prior litigation further precludes them from claiming damages prior to December

   28, 2015.

                                             CONCLUSION

            The Court should grant summary judgment dismissing all of Plaintiffs’ claims for three

   independent and dispositive reasons. First, Plaintiffs cannot meet their burden of proving that

   they own the copyrights in question. They claim ownership by assignment from Tony Butler,

   and yet are unable to produce any signed writing proving any such transfer, as required by the

   Copyright Act’s stringent writing requirement. They likewise cannot rely on their copyright

   registrations for a presumption of validity when they repeatedly contradict the information set

   forth on those registration certificates with respect to the critical elements of authorship and

   assignment. They likewise affirmatively disavow facts that would be necessary to classify any

   of the copyrights as works-for-hire, and are thus left with no competent proof of ownership.

            Second, Plaintiffs concede that Tony Butler is, at a minimum, a co-owner of the

   copyrights in question. There is no dispute that Defendants obtained licenses from Butler to

   exploit the copyrights at issue in this case. Since Defendants received licenses from a co-owner,

   they are immune from suit by Plaintiffs as a matter of law.

            Third, Plaintiffs’ claims are barred by the Copyright Act’s three-year statute of

   limitations. Since this case hinges solely on the question of whether Plaintiffs own the

   copyrights in question, Plaintiffs’ claims are properly classified as an ownership dispute, for

   which Plaintiffs’ cause of action accrues only once. Since Plaintiffs undisputedly had actual and

                                                     48

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 49 of 50




   constructive knowledge of an alleged violation of their ownership rights significantly earlier than

   the three years prior to filing their lawsuit, their claims are extinguished altogether. Moreover,

   even if this case were deemed an infringement suit, Plaintiffs would in any event only be entitled

   to damages for the three years prior to the commencement of the action under Supreme Court

   precedent.

                                                 Respectfully submitted,

                                                 GRAY ROBINSON, P.A.
                                                 Attorneys for Defendants Warner Chappell
                                                 Music, Inc., Atlantic Recording Corporation, and
                                                 Artist Publishing Group, LLC
                                                 333 S.E. 2nd Avenue, Suite 3200
                                                 Miami, Florida 33131
                                                 Phone: (305) 416-6880
                                                 Fax: (305) 416-6887
                                                 karen.stetson@gray-robinson.com

                                                 By: /s/ Karen L. Stetson
                                                         Karen L. Stetson
                                                         Florida Bar No.: 742937
                                                         Jonathan L. Gaines
                                                         Florida Bar No.: 330361

                                                                 and

                                                 Jonathan Z. King (admitted pro hac vice)
                                                 COWAN, LIEBOWITZ & LATMAN, P.C.
                                                 Attorneys for Defendant, Atlantic Recording
                                                 Corporation
                                                 114 West 47th Street
                                                 New York, NY 10036-1525
                                                 Phone: (212) 790-9238
                                                 Fax: (212) 575-0671
                                                 JZK@cll.com




                                                    49

    31003/019/3574338.2
   #42583456 v1
Case 1:18-cv-25474-RAR Document 166 Entered on FLSD Docket 10/26/2020 Page 50 of 50




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with the

   Clerk of the Court and furnished via CM/ECF to all participating recipients, on this 26th day of

   October, 2020.


                                               By: /s/ Karen L. Stetson




                                                  50

    31003/019/3574338.2
   #42583456 v1
